Lawrence, Judge:
The merchandise covered by this appeal for a reappraisement consists of certain electrical key sockets exported from Mexico.
It has been agreed between the parties hereto that the market ■value or price at the time of exportation of said merchandise at which .•such or similar merchandise was freely offered for sale to all purchasers for home consumption in the principal markets of the country .from which exported, in the usual wholesale quantities and in the ■ordinary course of trade, including the cost of all containers and ■coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is Mex. $1 each, net, packed, and *468that tbere was no higher export value for the merchandise herein at the time of exportation to the United States.
Upon the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, to be the proper basis for determining the value of said merchandise, and that such value is Mex. $1 each, net, packed.
Judgment will be entered accordingly.